Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 30th
day of December, 2015, by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and MOMENTA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Landlord and Tenant are parties
to that certain Lease dated as of February 5, 2013, as amended by that certain
First Amendment to Lease dated as of March 21, 2013, as further amended by that
certain Second Amendment to Lease dated as of May 24, 2013 (collectively, and as
the same may have been further amended, amended and restated, supplemented or
modified from time to time, the “Existing Lease”), whereby Tenant leases certain
premises (the “Premises”) from Landlord in the building at 320 Bent Street,
Cambridge, Massachusetts (the “Bent Building”);

 

B.                                    WHEREAS, Landlord and Tenant desire to
extend the Term of the Lease and make such other changes as set forth herein;
and

 

C.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Existing Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Existing Lease unless otherwise defined herein.  The Existing Lease, as amended
by this Amendment, is referred to collectively herein as the “Lease.” From and
after the date hereof, the term “Lease,” as used in the Existing Lease, shall
mean the Existing Lease, as amended by this Amendment.

 

2.                                      Extension Term.  The Term is hereby
extended for one hundred twenty-six (126) months commencing on September 1, 2016
(the “Extension Term Commencement Date”).  The Term Expiration Date is hereby
amended to be February 28, 2027.  The period of time from the Extension Term
Commencement Date through the new Term Expiration Date shall be referred to
herein as the “Extension Term.”  The first Short-Term Renewal Option (as defined
in the Existing Lease), which Tenant exercised on October 27, 2015, is hereby
null and void and of no further force or effect.

 

3.                                      Extension Term Base Rent.  During the
period (the “Base Rent Abatement Period”) between the Extension Term
Commencement Date and the date that is six (6) months after the Extension Term
Commencement Date, Tenant shall have no obligation to pay Base Rent, Tenant’s

 

--------------------------------------------------------------------------------


 

Share of Operating Expenses (except to the extent provided in the following
sentence), or the Property Management Fee for the Premises.  Notwithstanding the
foregoing, Tenant shall be obligated to pay to Landlord as Additional Rent
during the Base Rent Abatement Period Tenant’s Share of Operating Expenses with
respect to utilities only.  Initial monthly and annual installments of Base Rent
for the Premises as of the Extension Term Commencement Date, subject to
adjustment under this Lease, are as follows:

 

Dates

 

Square Feet
of Rentable
Area

 

Base Rent per Square
Foot of Rentable Area

 

Monthly
Base Rent

 

Annual Base
Rent

 

9/1/2016 -2/28/2017

 

104,678

 

$0.00 annually

 

$

0.00

 

$

0.00

*

3/1/2017 -8/31/2017

 

104,678

 

$68.00 annually

 

$

593,175.33

 

$

3,559,052.00

*

 

--------------------------------------------------------------------------------

*Pro-rated for partial year.

 

During the Extension Term, Base Rent shall be subject to an annual upward
adjustment of three percent (3%) of the then-current Base Rent.  The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Extension Term Commencement Date, and subsequent adjustments
shall become effective on every successive annual anniversary for so long as
this Lease continues in effect.

 

4.                                      Property Management Fee.  Effective on
the Extension Term Commencement Date, the definition of “Property Management
Fee” set forth in Section 9.2(a) of the Existing Lease shall be amended by
deleting “three percent (3%) of Base Rent” and replacing it with “two point
seven five percent (2.75%) of Base Rent.”

 

5.                                      Extension Term TI Allowance.  Landlord
agrees to make available to Tenant a tenant improvement allowance to fund
improvements in the Premises (the “Extension Term Tenant Improvements”) not to
exceed Four Million Seven Hundred Ten Thousand Five Hundred Ten and 00/100
Dollars ($4,710,510.00) (based upon Forty-Five Dollars ($45.00) per square foot
of Rentable Area of the Premises) (the “Extension Term TI Allowance”).  Tenant
shall construct any Extension Term Tenant Improvements in accordance with the
Work Letter attached hereto as Exhibit A (the “Work Letter”), and Landlord’s
funding of the Extension Term TI Allowance shall be in accordance with this
Section 5 and the Work Letter.

 

5.1.                            The Extension Term TI Allowance may be applied
to the costs of (m) construction, (n) project review by Landlord (which fee
shall equal Landlord’s out-of-pocket costs incurred in managing or reviewing the
Extension Term Tenant Improvements), (o) commissioning of mechanical, electrical
and plumbing systems by a licensed, qualified commissioning agent hired by
Tenant, and review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (p) space planning, architect,

 

2

--------------------------------------------------------------------------------


 

engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Extension Term Tenant Improvements, and (r) costs and expenses for labor,
material, equipment and fixtures.  In no event shall the Extension Term TI
Allowance be used for (v) the cost of work that is not approved in writing by
Landlord, (w) payments to Tenant or any affiliates of Tenant, (x) the purchase
of any furniture, personal property or other non-building system equipment,
(y) costs resulting from any default by Tenant of its obligations under this
Lease or (z) costs that are recoverable by Tenant from a third party (e.g.,
insurers, warrantors, or tortfeasors).

 

5.2.                            Tenant shall have until June 30, 2018 (the
“Extension Term TI Deadline”), to submit a Fund Request in accordance with
Section 6.3 of the Work Letter for the unused portion of the Extension Term TI
Allowance, after which date Landlord’s obligation to fund such costs shall
expire.  In no event shall any unused Extension Term TI Allowance entitle Tenant
to a credit against Rent payable under this Lease.

 

6.                                      Condition of Premises.  Tenant
acknowledges that (a) it is in possession of and is fully familiar with the
condition of the Premises and, notwithstanding anything contained in the Lease
to the contrary, agrees to take the same in its condition “as is” as of the
first day of the Extension Term, and (b) Landlord shall have no obligation to
alter, repair or otherwise prepare the Premises for Tenant’s continued occupancy
for the Extension Term or to pay for any improvements to the Premises, except
with respect to the Extension Term TI Allowance and as may be expressly provided
in the Lease.

 

7.                                      Option to Extend Term.  Section 41 of
the Existing Lease shall be deleted in its entirety and replaced with the
following:

 

“41.  Option to Extend Term.  Provided Tenant has not assigned this Lease or
subleased more than forty-five percent (45%) of the Premises, Tenant shall have
one option (“Option”) to extend the Term beyond the expiration of the Extension
Term by five (5) years as to the entire Premises (and no less than the entire
Premises) upon the following terms and conditions.  Any extension of the Term
pursuant to the Option shall be on all the same terms and conditions as this
Lease, except as follows:

 

41.1.                     Base Rent at the commencement of the Option term shall
equal the then-current fair market value for comparable office and laboratory
space in the Kendall Square submarket of comparable age, quality, level of
finish and proximity to amenities and public transit, and containing the systems
and improvements present in the Premises as of the date that Tenant gives
Landlord written notice of Tenant’s election to exercise the Option (“FMV”), and
may be further increased on each annual anniversary of the Option term
commencement date to the extent increases are in accordance with FMV as
determined hereunder.  Tenant may, no more than fifteen (15) months prior to the
date the Term is then scheduled to expire, request Landlord’s estimate of the
FMV for the Option term.  Landlord shall, within fifteen (15) days after receipt
of such request, give Tenant a written proposal of such FMV (which shall include
annual rent escalations).  If Tenant gives written notice

 

3

--------------------------------------------------------------------------------


 

to exercise the Option, such notice shall specify whether Tenant accepts
Landlord’s proposed estimate of FMV.  If Tenant does not accept the FMV, then
the parties shall endeavor to agree upon the FMV, taking into account all
relevant factors, including (a) the size of the Premises, (b) the length of the
Option term, (c) rent in comparable buildings in the relevant submarket,
including concessions offered to new tenants, such as free rent, tenant
improvement allowances and moving allowances, (d) Tenant’s creditworthiness and
(e) the quality and location of the Bent Building and the Project.  In the event
that the parties are unable to agree upon the FMV within thirty (30) days after
Tenant notifies Landlord that Tenant is exercising the Option, then either party
may request that the same be determined as follows:  a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the Kendall
Square laboratory/research and development leasing submarket (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant.  If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”).  The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the Kendall Square submarket and (z) not have been employed
or retained by either Landlord or Tenant or any affiliate of either for a period
of at least ten (10) years prior to appointment pursuant hereto.  Each of
Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the FMV.  The Baseball Arbitrator shall grant to
Landlord and Tenant a hearing and the right to submit evidence.  The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual FMV.  The arbitrator may not select any other FMV for the
Premises other than one submitted by Landlord or Tenant.  The FMV selected by
the Baseball Arbitrator shall be binding upon Landlord and Tenant and shall
serve as the basis for determination of Base Rent payable for the Option term. 
If, as of the commencement date of the Option term, the amount of Base Rent
payable during the Option term shall not have been determined, then, pending
such determination, Tenant shall pay Base Rent equal to the Base Rent payable
with respect to the last year of the then-current Term.  After the final
determination of Base Rent payable for the Option term, the parties shall
promptly execute a written amendment to this Lease specifying the amount of Base
Rent to be paid during the Option term.  Any failure of the parties to execute
such amendment shall not affect the validity of the FMV determined pursuant to
this Section.

 

41.2.                     The Option is not assignable separate and apart from
this Lease.

 

41.3.                     The Option is conditional upon Tenant giving Landlord
written notice of its election to exercise the Option at least twelve (12)
months prior to the end of the expiration of the then-current Term.  Time shall
be of the essence as to Tenant’s exercise of the Option. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise the
Option.  Tenant acknowledges that it would be inequitable to require Landlord to
accept any exercise of the Option after the date provided for in this Section.

 

4

--------------------------------------------------------------------------------


 

41.4.                     Notwithstanding anything contained in this Article 41
to the contrary, Tenant shall not have the right to exercise the Option during
the time commencing from the date Landlord delivers to Tenant a written notice
that Tenant is in default under any provisions of this Lease and continuing
until Tenant has cured the specified default.

 

41.5.                     All of Tenant’s rights under the provisions of the
Option shall terminate and be of no further force or effect even after Tenant’s
due and timely exercise of the Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease four (4) or more times and a service or late charge under Section 31.1 has
become payable for any such default, whether or not Tenant has cured such
defaults.

 

41.6.                     The period of time within which Tenant may exercise
the Option shall not be extended or enlarged by reason of Tenant’s inability to
exercise such Option because of the provisions of Section 41.4 and 41.5.”

 

8.                                      Right of First Offer at Bent Building. 
Subject to (a) the conditions set forth in this Article, (b) any other parties’
pre-existing rights with respect to Available ROFO Premises (as defined below),
and (c) there being at least thirty-six (36) months remaining in the Term
(provided, however, that if Tenant still has the right to exercise the Option,
then Landlord shall nevertheless give a Notice of Marketing (defined below) when
at least twelve (12) months remain in the Term, but Tenant may only give a
Notice of Exercise (defined below) with respect thereto if Tenant,
simultaneously with the delivery thereof, delivers notice of its election to
exercise the Option, and in such event the rent determination process set forth
in Section 41.1 above shall not commence until the date that is twelve (12)
months before the expiration of the then-current Term), Tenant shall have a
right of first offer (“ROFO”) as to all rentable premises in the Bent Building
that next become available and for which Landlord is seeking a tenant
(“Available ROFO Premises”); provided, however, that in no event shall Landlord
be required to lease any Available ROFO Premises to Tenant for any period past
the date on which this Lease expires or is terminated pursuant to its terms.  To
the extent that Landlord renews or extends a then-existing lease with any
then-existing tenant or subtenant of any space, or enters into a new lease with
such then-existing tenant or subtenant for the same premises, the affected space
shall not be deemed to be Available ROFO Premises, until the new lease with such
then-existing tenant expires, at which point such space shall be subject to the
ROFO.  In the event Landlord intends to market Available ROFO Premises, Landlord
shall provide written notice thereof to Tenant (the “Notice of Marketing”).  The
Notice of Marketing shall include the terms under which Landlord is prepared to
lease the Available ROFO Premises to Tenant, including the base rent, property
management fee, Tenant’s improvement allowance, if any, any renewal term and all
other material economic terms. Tenant may lease such Available ROFO Premises
under such terms by delivering written notice of exercise to Landlord (the
“Notice of Exercise”) within ten (10) business days after the date of the Notice
of Marketing.

 

5

--------------------------------------------------------------------------------


 

8.1.                            The term for the Available ROFO Premises shall
commence upon the commencement date stated in the Notice of Marketing and shall
be coterminous with the Term of this Lease (as it may be extended pursuant to
Section 41 of the Lease) and during such period, the Available ROFO Premises
shall be considered a part of the Premises, provided that all of the terms and
conditions of this Lease shall apply to the Available ROFO Premises except to
the extent that they conflict with the Notice of Marketing, in which case the
Notice of Marketing shall govern until the parties have entered into the
Offering Amendment (as hereinafter defined).  The Available ROFO Premises
(including improvements and personalty, if any) shall be accepted by Tenant in
its condition and as-built configuration existing on the earlier of the date
Tenant takes possession of the Available ROFO Premises or as of the date the
term for such Available ROFO Premises commences, unless the Notice of Marketing
specifies any work to be performed by Landlord in the Available ROFO Premises,
in which case Landlord shall perform such work in the Available ROFO Premises.

 

8.2.                            If Tenant (i) fails to deliver a Notice of
Exercise within the ten (10) business day period provided in Section 8 above, or
(ii) delivers a notice stating it elects not to lease the Available ROFO
Premises, or (iii) is unable to exercise its ROFO because one or more of the
conditions set forth in this Article 8 are not met, then the rights of Tenant
terminate with respect to the Available ROFO Premises, Landlord shall have the
right to consummate a lease of the Available ROFO Premises identified in the
Notice of Marketing to any other tenant. In addition to the foregoing, in the
event the Available ROFO Premises consist of the entire rentable area of the
third (3rd) floor or the fourth (4th) floor of the Bent Building, then
(x) Tenant’s ROFO shall be deemed waived in its entirety for the remainder of
the Term of this Lease upon the occurrence of any of the conditions set forth in
subsections (i) through (iii) above and (y) if Tenant gives a Notice of Exercise
with respect to such Notice of Marketing, Tenant’s ROFO shall terminate with
respect to all Available ROFO Premises other than the Available ROFO Premises
identified in such Notice of Marketing (which space shall be leased by Tenant as
provided herein).  Notwithstanding the foregoing, if Tenant fails to exercise
its ROFO as set forth above (other than pursuant to subsection (iii)), and
Landlord intends to lease the Available ROFO Premises to a third party at a Net
Effective Rent (defined below) that is less than ninety-five percent (95%) of
the Net Effective Rent that would be payable under the original Notice of
Marketing, or with a term commencement date that is more than twelve (12) months
after the term commencement date set forth in the Notice of Marketing, then,
prior to offering to lease such Available ROFO Premises to a third party,
Landlord shall again give Tenant a Notice of Marketing and Tenant shall have a
ROFO with respect to such Available ROFO Premises, subject to, and in accordance
with the provisions of this Article 8.

 

8.3.                            As used in this Article 8, the term “Net
Effective Rent” shall mean the net present value (using the same discount factor
in each case) of the aggregate consideration, determined on an average annual
basis, payable to Landlord under the proposal at issue (i.e., either the Notice
of Marketing or the offer to another party, as the case may be), taking into
account all fixed base rent, additional rent, free rent, construction or other
allowances, the cost of any work performed in the Available ROFO Premises by
Landlord at its expense, and all other relevant economic terms, as the same may
be modified by Landlord to account for the other tenant-party’s financial
strength; provided, however, that if the length of term under the offer to
another party shall be

 

6

--------------------------------------------------------------------------------


 

longer or shorter than the then-remaining Term, then the Net Effective Rent
shall be annualized to reflect equal terms in both instances.

 

8.4.                            If Tenant exercises its ROFO, Landlord shall
prepare an amendment (the “Offering Amendment”) adding the Available ROFO
Premises to the Premises on the terms set forth in the Notice of Marketing.  A
copy of the Offering Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Notice of Exercise executed by Tenant, and
Tenant shall execute and return the Offering Amendment to Landlord within
fifteen (15) days thereafter, but an otherwise valid exercise of the ROFO shall
be fully effective whether or not the Offering Amendment is executed.

 

8.5.                            Notwithstanding anything in this Section 8 to
the contrary, Tenant shall not exercise the ROFO during such period of time that
Tenant is in Default (i.e., after notice thereof and the expiration of the
applicable cure period) under any provision of this Lease or that Tenant is in
default of any monetary or material non-monetary obligation under this Lease of
which it has received notice (whether or not the applicable cure period has
expired).  Any attempted exercise of the ROFO during a period of time in which
Tenant is so in default shall be void and of no effect.  In addition, Tenant
shall not be entitled to exercise the ROFO if Landlord has given Tenant two
(2) or more notices of an actual monetary default or an actual material
non-monetary default under this Lease, whether or not the defaults are cured,
during the twelve (12) month period prior to the date on which Tenant seeks to
exercise the ROFO.

 

8.6.                            Notwithstanding anything in this Lease to the
contrary, Tenant shall not assign or transfer the ROFO, either separately or in
conjunction with an assignment or transfer of Tenant’s interest in the Lease
(other than to a Tenant Affiliate in conjunction with an assignment or transfer
of Tenant’s entire interest in the Lease to such Tenant Affiliate), without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion.

 

8.7.                            If Tenant exercises the ROFO, Landlord does not
guarantee that the Available ROFO Premises will be available on the anticipated
commencement date for the Lease as to such Premises due to a holdover by the
then-existing occupants of the Available ROFO Premises or for any other reason
beyond Landlord’s reasonable control.  Notwithstanding the foregoing, if
Landlord fails to deliver the Available ROFO Premises on or before the date that
is eight (8) months after the anticipated commencement date for the lease of the
Available ROFO Premises due to a holdover by the then-existing occupant of the
Available ROFO Premises, then as its sole remedy, Tenant shall have the right to
terminate its exercise of the ROFO by written notice to Landlord given at any
time after the expiration of such eight (8)-month period and before Landlord
delivers the Available ROFO Premises, in which event the ROFO shall terminate
with respect to the Available ROFO Premises on the date that is ten (10) days
after Tenant delivers such termination notice, unless Landlord delivers such
Available ROFO Premises to Tenant on or before the expiration of such ten
(10)-day period, in which event Tenant’s election to terminate shall
automatically become void.

 

9.                                      Right of First Offer at the Binney
Building.  Provided the existing fifth (5th) floor tenant at the Binney Building
(defined in Recital A of the Existing Lease) has entered into an

 

7

--------------------------------------------------------------------------------


 

agreement with Landlord on or before July 1, 2017 to terminate its lease (or any
portion thereof) of the fifth floor at the Binney Building prior to the term
expiration date stated in such lease (the “Binney Fifth Floor Termination
Agreement”), and subject to any other parties’ pre-existing rights with respect
to Available Binney ROFO Premises (as defined below), Tenant shall have a
one-time right of first offer (“Binney ROFO”) as to all rentable premises on the
fifth floor of the Binney Building that become available under the Binney Fifth
Floor Termination Agreement (“Available Binney ROFO Premises”).  In such event,
Landlord shall provide written notice to Tenant setting forth the Available
Binney ROFO Premises, the base rent (which shall equal the greater of the
then-current Base Rent rate per square foot for the Premises under this Lease
and Landlord’s proposed estimate of FMV (as defined above) for the Available
Binney ROFO Premises), the term (shall be coterminous with the Term of this
Lease, as it may be extended pursuant to Section 41 of the Lease), and any other
material terms as determined by Landlord (the “Notice of Offer”).

 

9.1.                            Within ten (10) business days following its
receipt of a Notice of Offer, Tenant shall advise Landlord in writing whether
Tenant elects to lease all (not just a portion) of the Available Binney ROFO
Premises on the terms and conditions set forth in the Notice of Offer and
whether Tenant accepts Landlord’s proposed estimate of FMV.  If Tenant fails to
notify Landlord of Tenant’s election within such ten (10) business day period,
then Tenant shall be deemed to have elected not to lease the Available Binney
ROFO Premises.

 

9.2.                            If Tenant timely notifies Landlord that Tenant
elects to lease all of the Available Binney ROFO Premises on the terms and
conditions set forth in the Notice of Offer, then Landlord shall lease the
Available Binney ROFO Premises to Tenant upon the terms and conditions set forth
in the Notice of Offer.  If Tenant elects to lease all of the Available Binney
ROFO Premises on all of the terms and conditions set forth in the Notice of
Offer except Landlord’s proposed estimate of FMV, then the parties shall
determine FMV in accordance with Section 41.1 of the Lease (as amended by
Section 7 of this Amendment), as applied to the Available Binney ROFO Premises
and the Binney Building. Failure of Tenant to expressly accept Landlord’s
proposed estimate of FMV in Tenant’s election notice shall be deemed Tenant’s
rejection of Landlord’s estimate of FMV.

 

9.3.                            If Tenant notifies Landlord that Tenant elects
not to lease the Available Binney ROFO Premises, then Landlord shall have the
right to consummate a lease of all or any portion of the Available Binney ROFO
Premises with another party or parties and Tenant shall have no further rights
to the Available Binney ROFO Premises hereunder.

 

9.4.                            Notwithstanding anything in this Section 9 to
the contrary, Tenant shall not exercise the Binney ROFO during such period of
time that Tenant is in default under any provision of this Lease.  Any attempted
exercise of the Binney ROFO during a period of time in which Tenant is so in
default shall be void and of no effect.  In addition, Tenant shall not be
entitled to exercise the Binney ROFO if Landlord has given Tenant two (2) or
more notices of an actual monetary default or an actual material non-monetary
default under this Lease, whether or not the defaults are cured, during the
twelve (12) month period prior to the date on which Tenant seeks to exercise the
Binney ROFO.

 

8

--------------------------------------------------------------------------------


 

9.5.                            Notwithstanding anything in this Lease to the
contrary, Tenant shall not assign or transfer the Binney ROFO, either separately
or in conjunction with an assignment or transfer of Tenant’s interest in the
Lease (other than to a Tenant Affiliate in conjunction with an assignment or
transfer of Tenant’s entire interest in the Lease to such Tenant Affiliate),
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

 

9.6.                            If Tenant exercises the Binney ROFO, Landlord
does not guarantee that the Available Binney ROFO Premises will be available on
the anticipated commencement date for the lease as to such premises due to a
holdover by the then-existing occupants of the Available Binney ROFO Premises or
for any other reason beyond Landlord’s reasonable control.  Notwithstanding the
foregoing, if Landlord fails to deliver the premises on the date that is eight
(8) months after the anticipated commencement date for the lease of the
Available Binney ROFO Premises due to a holdover by the then-existing occupant
of the Available Binney ROFO Premises, then as its sole remedy, Tenant shall
have the right to terminate its exercise of the Binney ROFO by written notice to
Landlord given at any time after the expiration of such eight (8)-month period
and before Landlord delivers the Available Binney ROFO Premises, in which event
the Binney ROFO shall terminate on the date that is ten (10) days after Tenant
delivers such termination notice, unless Landlord delivers the Available Binney
ROFO Premises to Tenant on or before the expiration of such ten (10)-day period,
in which event Tenant’s election to terminate shall automatically become void.

 

10.                               Early Termination.  Section 43 of the Existing
Lease shall be deleted in its entirety.  Section 42 of the Existing Lease shall
be deleted in its entirety and replaced with the following:

 

“42.  Early Termination.  Provided that Tenant has executed a lease with
Landlord or an affiliate of Landlord for premises totaling more than 175,000
square feet of Rentable Area in the Binney Building or another building owned by
an affiliate of Landlord, with an initial term of ten (10) years or more (the
“Expansion Lease”), as of the date the Termination Option Notice (as hereafter
defined) is delivered and the Termination Date (as hereafter defined), then
Tenant shall have the one-time option to terminate this Lease with respect to
the entire Premises (the “Termination Option”) by providing Landlord with
written notice thereof (the “Termination Option Notice”) on or prior to the date
that is ten (10) days after the execution date of the Expansion Lease.  Tenant
shall set forth in the Termination Option Notice the date that this Lease shall
terminate (the “Termination Date”); provided, however, that on or before the
date that is twelve (12) months prior to the Termination Date set forth in the
Termination Option Notice, Tenant shall have the one-time right in its sole
discretion to extend the Termination Date to a later date upon written notice to
Landlord, which new Termination Date shall be binding on Tenant and Landlord
(subject to further extension due to “Landlord Delay” in delivering possession
of the premises under the Expansion Lease, as such term may be defined in the
Expansion Lease).  If Tenant fails to timely deliver to Landlord the Termination
Option Notice, then the Termination Option shall automatically terminate and be
of no further force or effect.  If Tenant timely delivers to Landlord the
Termination Option Notice, then Tenant shall surrender the Premises to Landlord
on or before the Termination Date in accordance with

 

9

--------------------------------------------------------------------------------


 

all of the terms and conditions of the Lease.  If Tenant does not so surrender
the Premises in accordance with all of the terms and conditions of the Lease on
or before the Termination Date, then Tenant, pursuant to Article 27 of the
Existing Lease, shall become a tenant at sufferance until the actual date that
Tenant surrenders the Premises to Landlord in accordance with the terms and
conditions of this Lease.  If Tenant timely delivers to Landlord the Termination
Option Notice, then this Lease shall terminate on the Termination Date and shall
thereafter be of no further force or effect, except for those provisions that,
by their express terms, survive the expiration or earlier termination thereof. 
Notwithstanding anything in this Section to the contrary, Tenant shall not be
permitted to exercise the Termination Option during any period of time during
which Tenant is in default of its obligations under the Lease.  Any attempted
exercise of the Termination Option during a period of time in which Tenant is in
default shall be void and of no force or effect.  The Termination Option is
personal to Momenta Pharmaceuticals, Inc., and may not be exercised by any
assignee, sublessee or transferee of this Lease, unless Landlord expressly
agrees that the Termination Option may be transferred to any such assignee,
sublessee or transferee, which agreement Landlord may grant or withhold in its
sole discretion; notwithstanding the foregoing, the Termination Option may be
transferred to a Tenant Affiliate in conjunction with an assignment or transfer
of Tenant’s entire interest in the Lease to such Tenant Affiliate.”

 

11.                               Broker. Tenant represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Amendment, other than CB Richard Ellis-N.E. Partners (“Broker”), and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent, other
than Broker, employed or engaged by it or claiming to have been employed or
engaged by it.  Broker is entitled to a leasing commission in connection with
the making of this Amendment, and Landlord shall pay such commission to Broker
pursuant to a separate agreement between Landlord and Broker.

 

12.                               No Default.  Each party represents, warrants
and covenants that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

 

13.                               Notices.  Tenant confirms that,
notwithstanding anything in the Lease to the contrary, notices delivered to
Tenant pursuant to the Lease should be sent to:

 

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, Massachusetts 02142

Attn: Christopher Kiefer, Esq.

 

14.                               Effect of Amendment.  Except as modified by
this Amendment, the Existing Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full

 

10

--------------------------------------------------------------------------------


 

force and effect and are hereby ratified and affirmed.  In the event of any
conflict between the terms contained in this Amendment and the Existing Lease,
the terms herein contained shall supersede and control the obligations and
liabilities of the parties.

 

15.                               Successors and Assigns.  Each of the
covenants, conditions and agreements contained in this Amendment shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs, legatees, devisees, executors, administrators and
permitted successors and assigns and sublessees.  Nothing in this section shall
in any way alter the provisions of the Lease restricting assignment or
subletting.

 

16.                               Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

17.                               Authority.  Tenant guarantees, warrants and
represents that the individual or individuals signing this Amendment have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

 

18.                               Counterparts; Facsimile and PDF Signatures. 
This Amendment may be executed in one or more counterparts, each of which, when
taken together, shall constitute one and the same document.  A facsimile or
portable document format (PDF) signature on this Amendment shall be equivalent
to, and have the same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ William Kane

 

Name:

William Kane

 

Title:

Senior Vice President, Boston Market Lead

 

 

 

 

 

 

 

TENANT:

 

 

 

MOMENTA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Richard Shea

 

Name:

Richard Shea

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WORK LETTER

 

This Work Letter (this “Work Letter”) is made and entered into as of the [    ]
day of December, 2015, by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and MOMENTA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”), is made a part of that certain Lease dated as of
February 5, 2013 (as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Lease”), by and between Landlord
and Tenant for the Premises located at 320 Bent Street, Cambridge,
Massachusetts, and is attached to the Third Amendment to Lease dated as of the
date hereof (the “Third Amendment”).  All capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Lease.

 

1.                                      General Requirements.

 

1.1.                            Authorized Representatives.

 

(a)                                 Landlord designates, as Landlord’s
authorized representative (“Landlord’s Authorized Representative”),
(i) Salvatore Zinno as the person authorized to initial plans, drawings,
approvals and to sign change orders pursuant to this Work Letter and (ii) an
officer of Landlord as the person authorized to sign any amendments to this Work
Letter or the Lease.  Tenant shall not be obligated to respond to or act upon
any such item until such item has been initialed or signed (as applicable) by
the appropriate Landlord’s Authorized Representative.  Landlord may change
either Landlord’s Authorized Representative upon one (1) business day’s prior
written notice to Tenant.

 

(b)                                 Tenant designates Dale Blank (“Tenant’s
Authorized Representative”) as the person authorized to initial and sign all
plans, drawings, change orders and approvals pursuant to this Work Letter. 
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative.  Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.

 

1.2.                            Schedule.  The schedule for design and
development of the Extension Term Tenant Improvements, including the time
periods for preparation and review of construction documents, approvals and
performance, shall be in accordance with a schedule to be prepared by Tenant
(the “Schedule”).  Tenant shall prepare the Schedule so that it is a reasonable
schedule for the completion of the Extension Term Tenant Improvements.  The
Schedule shall clearly identify all activities requiring Landlord participation,
including specific dates and time periods when Tenant’s contractor will require
access to areas of the Project outside of the Premises.  As soon as the Schedule
is completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.  Such
Schedule shall be approved or disapproved by Landlord within ten (10) business
days after delivery to Landlord.  Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord.  If Landlord
disapproves the Schedule, then Landlord shall notify Tenant in writing

 

--------------------------------------------------------------------------------


 

of its objections to such Schedule, and the parties shall confer and negotiate
in good faith to reach agreement on the Schedule.  The Schedule shall be subject
to adjustment as mutually agreed upon in writing by the parties, or as provided
in this Work Letter.

 

1.3.                            Tenant’s Architects, Contractors and
Consultants.  The architect, engineering consultants, design team, general
contractor and subcontractors responsible for the construction of the Extension
Term Tenant Improvements shall be selected by Tenant and approved by Landlord,
which approval Landlord shall not unreasonably withhold, condition or delay. 
Landlord hereby approves Perkins +Will, Inc. (architects) and AHA Consulting
Engineers, Inc. (engineering). Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony or may not have sufficient
experience, in Landlord’s reasonable opinion, to perform work in an occupied
Class “A” laboratory research building and in tenant-occupied lab areas.  All
Tenant contracts related to the Extension Term Tenant Improvements shall provide
that Tenant may assign such contracts and any warranties with respect to the
Extension Term Tenant Improvements to Landlord.

 

2.                                      Tenant Improvements.  All Extension Term
Tenant Improvements shall be performed by Tenant’s contractor, at Tenant’s sole
cost and expense (subject to Landlord’s obligations with respect to any portion
of the Extension Term TI Allowance) and in accordance with the Approved Plans
(as defined below), the Lease and this Work Letter.  To the extent that the
total projected cost of the Extension Term Tenant Improvements (as projected by
Landlord) exceeds the Extension Term TI Allowance (such excess, the “Excess TI
Costs”), Tenant shall pay the costs of the Extension Term Tenant Improvements on
a pari passu basis with Landlord as such costs become due, in the proportion of
Excess TI Costs payable by Tenant to the Extension Term TI Allowance payable by
Landlord.  If the cost of the Extension Term Tenant Improvements (as projected
by Landlord) increases over Landlord’s initial projection, then Landlord may
notify Tenant and Tenant shall pay any additional Excess TI Costs in the same
way that Tenant pays the initial Excess TI Costs.  If Tenant fails to pay, or is
late in paying, any sum due to Landlord under this Work Letter, then Landlord
shall have all of the rights and remedies set forth in the Lease for nonpayment
of Rent (including the right to interest and the right to assess a late charge),
and for purposes of any litigation instituted with regard to such amounts the
same shall be considered Rent.  All material and equipment furnished by Tenant
or its contractors as the Extension Term Tenant Improvements shall be new or
“like new;” the Extension Term Tenant Improvements shall be performed in a
first-class, workmanlike manner; and the quality of the Extension Term Tenant
Improvements shall be of a nature and character not less than the Building
Standard.  Tenant shall take, and shall require its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Extension Term Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage. 
All Extension Term Tenant Improvements shall be performed in accordance with
Article 17 of the Lease; provided that, notwithstanding anything in the Lease or
this Work Letter to the contrary, in the event of a conflict between this Work
Letter and Article 17 of the Lease, the terms of this Work Letter shall govern.

 

2.1.                            Work Plans.  Tenant shall prepare and submit to
Landlord for approval schematics covering the Extension Term Tenant Improvements
prepared in conformity with the applicable provisions of this Work Letter (the
“Draft Schematic Plans”).  The Draft Schematic Plans shall

 

--------------------------------------------------------------------------------


 

contain sufficient information and detail to accurately describe the proposed
design to Landlord and such other information as Landlord may reasonably
request.  Landlord shall notify Tenant in writing within ten (10) business days
after receipt of the Draft Schematic Plans whether Landlord approves or objects
to the Draft Schematic Plans and of the manner, if any, in which the Draft
Schematic Plans are unacceptable.  Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord.  If Landlord
reasonably objects to the Draft Schematic Plans, then Tenant shall revise the
Draft Schematic Plans and cause Landlord’s objections to be remedied in the
revised Draft Schematic Plans.  Tenant shall then resubmit the revised Draft
Schematic Plans to Landlord for approval, such approval not to be unreasonably
withheld, conditioned or delayed.  Landlord’s approval of or objection to
revised Draft Schematic Plans and Tenant’s correction of the same shall be in
accordance with this Section until Landlord has approved the Draft Schematic
Plans in writing or been deemed to have approved them.  The iteration of the
Draft Schematic Plans that is approved or deemed approved by Landlord without
objection shall be referred to herein as the “Approved Schematic Plans.”

 

2.2.                            Construction Plans.  Tenant shall prepare final
plans and specifications for the Extension Term Tenant Improvements that (a) are
consistent with and are logical evolutions of the Approved Schematic Plans and
(b) incorporate any other Tenant-requested (and Landlord-approved) Changes (as
defined below).  As soon as such final plans and specifications (“Construction
Plans”) are completed, Tenant shall deliver the same to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  All such Construction Plans shall be submitted by Tenant to Landlord
in electronic .pdf, CADD and full-size hard copy formats, and shall be approved
or disapproved by Landlord within ten (10) business days after delivery to
Landlord.  Landlord’s failure to respond within such ten (10) business day
period shall be deemed approval by Landlord.  If the Construction Plans are
disapproved by Landlord, then Landlord shall notify Tenant in writing of its
objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans.  Promptly
after the Construction Plans are approved by Landlord and Tenant, two (2) copies
of such Construction Plans shall be initialed and dated by Landlord and Tenant,
and Tenant shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval.  The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.”

 

2.3.                            Changes to the Extension Term Tenant
Improvements.  Any changes to the Approved Plans (each, a “Change”) shall be
requested and instituted in accordance with the provisions of this Article 2 and
shall be subject to the written approval of the non-requesting party in
accordance with this Work Letter.

 

(a)                                 Change Request.  Either Landlord or Tenant
may request Changes after Landlord approves the Approved Plans by notifying the
other party thereof in writing in substantially the same form as the AIA
standard change order form (a “Change Request”), which Change Request shall
detail the nature and extent of any requested Changes, including (a) the Change,
(b) the party required to perform the Change and (c) any modification of the
Approved Plans and the Schedule, as applicable, necessitated by the Change.  If
the nature of a Change requires revisions to the Approved Plans, then the
requesting party shall be solely responsible for the cost and expense of such
revisions and any increases in the cost of the Extension Term Tenant

 

--------------------------------------------------------------------------------


 

Improvements as a result of such Change.  Change Requests shall be signed by the
requesting party’s Authorized Representative.

 

(b)                                 Approval of Changes.  All Change Requests
shall be subject to the other party’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord shall have
a commercially reasonable basis for requesting a Change, including, without
limitation, to facilitate coordination with the base Building.  The
non-requesting party shall have five (5) business days after receipt of a Change
Request to notify the requesting party in writing of the non-requesting party’s
decision either to approve or object to the Change Request.  The non-requesting
party’s failure to respond within such five (5) business day period shall be
deemed approval by the non-requesting party.

 

2.4.                            Preparation of Estimates.  Tenant shall, before
proceeding with any Change, using its best efforts, prepare as soon as is
reasonably practicable (but in no event more than five (5) business days after
delivering a Change Request to Landlord or receipt of a Change Request) an
estimate of the increased costs or savings that would result from such Change,
as well as an estimate of such Change’s effects on the Schedule.  Landlord shall
have five (5) business days after receipt of such information from Tenant to
(a) in the case of a Tenant-initiated Change Request, approve or reject such
Change Request in writing, or (b) in the case of a Landlord-initiated Change
Request, notify Tenant in writing of Landlord’s decision either to proceed with
or abandon the Landlord-initiated Change Request.

 

2.5.                            Quality Control Program; Coordination.  Tenant
shall provide Landlord with information regarding the following (together, the
“QCP”):  (a) Tenant’s general contractor’s quality control program and
(b) evidence of subsequent monitoring and action plans.  The QCP shall be
subject to Landlord’s reasonable review and approval and shall specifically
address the Extension Term Tenant Improvements.  Tenant shall ensure that the
QCP is regularly implemented on a scheduled basis and shall provide Landlord
with reasonable prior notice and access to attend all inspections and meetings
between Tenant and its general contractor.  At the conclusion of the Extension
Term Tenant Improvements, Tenant shall deliver the quality control log to
Landlord, which shall include all records of quality control meetings and
testing and of inspections held in the field, including inspections relating to
concrete, steel roofing, piping pressure testing and system commissioning.

 

3.                                      Completion of Extension Term Tenant
Improvements.  Tenant, at its sole cost and expense (except for the Extension
Term TI Allowance), shall perform and complete the Extension Term Tenant
Improvements in all respects (a) in substantial conformance with the Approved
Plans, (b) otherwise in compliance with provisions of the Lease and this Work
Letter and (c) in accordance with Applicable Laws, the requirements of Tenant’s
insurance carriers, the requirements of Landlord’s insurance carriers (to the
extent Landlord provides its insurance carriers’ requirements to Tenant) and the
board of fire underwriters having jurisdiction over the Premises.  The Extension
Term Tenant Improvements shall be deemed completed at such time as Tenant shall
furnish to Landlord (t) evidence satisfactory to Landlord that (i) all Extension
Term Tenant Improvements have been completed and paid for in full (which shall
be evidenced by the architect’s certificate of completion and the general
contractor’s and each subcontractor’s and material supplier’s final
unconditional waivers and releases of liens, each in a form acceptable to
Landlord and complying

 

--------------------------------------------------------------------------------


 

with Applicable Laws, and a Certificate of Substantial Completion in the form of
the American Institute of Architects document G704, executed by the project
architect and the general contractor, together with a statutory notice of
substantial completion from the general contractor), (ii) any and all liens
related to the Extension Term Tenant Improvements have either been discharged of
record (by payment, bond, order of a court of competent jurisdiction or
otherwise) or waived by the party filing such lien and (iii) no security
interests relating to the Extension Term Tenant Improvements are outstanding,
(u) all certifications and approvals with respect to the Extension Term Tenant
Improvements that may be required from any Governmental Authority and any board
of fire underwriters or similar body for the use and occupancy of the Premises
(including a certificate of occupancy for the Premises for the Permitted Use),
(v) certificates of insurance required by the Lease to be purchased and
maintained by Tenant, (w) an affidavit from Tenant’s architect certifying that
all work performed in, on or about the Premises is in all material respects in
accordance with the Approved Plans as affected by approved Changes, (x) complete
“as built” drawing print sets, project specifications and shop drawings and
electronic CADD files on disc (showing the Extension Term Tenant Improvements as
an overlay on the Bent Building “as built” plans (provided that Landlord
provides the Bent Building “as-built” plans to Tenant) of all contract documents
for work performed by their architect and engineers in relation to the Extension
Term Tenant Improvements, (y) a commissioning report prepared by a licensed,
qualified commissioning agent hired by Tenant and approved by Landlord for all
new or affected mechanical, electrical and plumbing systems (which report
Landlord may hire a licensed, qualified commissioning agent to peer review, and
whose reasonable recommendations Tenant’s commissioning agent shall perform and
incorporate into a revised report) and (z) such other “close out” materials as
Landlord reasonably requests consistent with Landlord’s own requirements for its
contractors, such as copies of manufacturers’ warranties, operation and
maintenance manuals and the like.

 

4.                                      Insurance.

 

4.1.                            Property Insurance.  At all times during the
period beginning with commencement of construction of the Extension Term Tenant
Improvements and ending with final completion of the Extension Term Tenant
Improvements, Tenant shall maintain, or cause to be maintained (in addition to
the insurance required of Tenant pursuant to the Lease), property insurance
insuring Landlord and the Landlord Parties, as their interests may appear.  Such
policy shall, on a completed values basis for the full insurable value at all
times, insure against loss or damage by fire, vandalism and malicious mischief
and other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Extension Term Tenant Improvements and
the general contractor’s and any subcontractors’ machinery, tools and equipment,
all while each forms a part of, or is contained in, the Extension Term Tenant
Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s).  Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance.  Such
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.

 

--------------------------------------------------------------------------------


 

4.2.                            Other Insurance.  At all times during the period
of construction of the Extension Term Tenant Improvements, Tenant shall, or
shall cause its contractors or subcontractors to, maintain statutory workers’
compensation insurance as required by Applicable Laws and the other insurance
set forth on Exhibit A-1 attached hereto.

 

5.                                      Liability.  As between Landlord and
Tenant, Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property caused by, resulting from or arising out of any act
or omission on the part of Tenant, Tenant’s contractors or subcontractors, or
their respective employees, agents and invitees in the prosecution of the
Extension Term Tenant Improvements.  Tenant agrees to indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against all Claims due to,
because of or arising out of any and all such injuries, death or damage, whether
real or alleged, and Tenant and Tenant’s contractors and subcontractors shall
assume and defend at their sole cost and expense all such Claims; provided,
however, that nothing contained in this Work Letter shall be deemed to indemnify
or otherwise hold Landlord harmless from or against liability caused by the
negligence or willful misconduct of Landlord, its agents, contractors or
employees.  Any deficiency in design or construction of the Extension Term
Tenant Improvements shall be solely the responsibility of Tenant,
notwithstanding the fact that Landlord may have approved of the same in writing.

 

6.                                      Extension Term TI Allowance.

 

6.1.                            Application of TI Allowance.  Landlord shall
contribute the Extension Term TI Allowance toward the costs and expenses
incurred in connection with the performance of the Extension Term Tenant
Improvements, in accordance with Section 5 of the Third Amendment of the Lease. 
If the entire Extension Term TI Allowance is not applied toward or reserved for
the costs of the Extension Term Tenant Improvements, then Tenant shall not be
entitled to a credit of such unused portion of the TI Allowance.  If the entire
Excess TI Costs advanced by Tenant to Landlord are not applied toward the costs
of the Extension Term Tenant Improvements, then Landlord shall promptly return
such excess to Tenant following completion of the Extension Term Tenant
Improvements.  Tenant may apply the Extension Term TI Allowance for the payment
of construction and other costs in accordance with the terms and provisions of
the Lease.

 

6.2.                            Approval of Budget for the Extension Term Tenant
Improvements.  Notwithstanding anything to the contrary set forth elsewhere in
this Work Letter or the Lease, Landlord shall not have any obligation to expend
any portion of the Extension Term TI Allowance until Landlord and Tenant shall
have approved in writing the budget for the Extension Term Tenant Improvements
(the “Approved Budget”).  Prior to Landlord’s approval of the Approved Budget,
Tenant shall pay all of the costs and expenses incurred in connection with the
Extension Term Tenant Improvements as they become due.  Landlord shall not be
obligated to reimburse Tenant for costs or expenses relating to the Extension
Term Tenant Improvements that exceed the amount of the Extension Term TI
Allowance.  Landlord shall not unreasonably withhold, condition or delay its
approval of any budget for Extension Term Tenant Improvements that is proposed
by Tenant.

 

--------------------------------------------------------------------------------


 

6.3.                            Fund Requests.  Upon submission by Tenant to
Landlord of (a) a statement (a “Fund Request”) setting forth the total amount of
the Extension Term TI Allowance requested, (b) a summary of the Extension Term
Tenant Improvements performed using AIA standard form Application for Payment (G
702) executed by the general contractor and by the architect, (c) invoices from
the general contractor, the architect, and any subcontractors, material
suppliers and other parties requesting payment with respect to the amount of the
Extension Term TI Allowance then being requested, and (d) except with respect to
the final Fund Request, conditional lien releases from the general contractor
and each subcontractor and material supplier with respect to the Extension Term
Tenant Improvements performed that correspond to the Fund Request each in a form
reasonably acceptable to Landlord and complying with Applicable Laws, then
Landlord shall, within thirty (30) days following receipt by Landlord of a Fund
Request and the accompanying materials required by this Section, pay to Tenant
(for reimbursement for payments made by Tenant to such contractors,
subcontractors or material suppliers), the amount of Tenant Improvement costs
set forth in such Fund Request or Landlord’s pari passu share thereof if Excess
TI Costs exist based on the Approved Budget; provided, however, that Landlord
shall not be obligated to make any payments under this Section until the budget
for the Extension Term Tenant Improvements is approved in accordance with
Section 6.2, the schedule is approved in accordance with Section 1.2, the
applicable architect, engineering consultants, design team, general contractor
and subcontractors for which payment is sought have been approved in accordance
with Section 1.3, and the Draft Schematic Plans or Construction Plans, as
applicable, have been approved in accordance with Section 2.1 or Section 2.2, as
applicable. Further, any Fund Request under this Section shall be subject to the
payment limits set forth in Section 6.2 above and Section 5 of the Third
Amendment.  Notwithstanding anything in this Section to the contrary, Tenant
shall not submit a Fund Request more often than every thirty (30) days.  Any
additional Fund Requests submitted by Tenant shall be void and of no force or
effect.

 

6.4.                            Accrual Information.  In addition to the other
requirements of this Section 6, Tenant shall, no later than the second (2nd)
business day of each month until the Extension Term Tenant Improvements are
complete, provide Landlord with an estimate of (a) the percentage of design and
other soft cost work that has been completed, (b) design and other soft costs
spent through the end of the previous month, both from commencement of the
Extension Term Tenant Improvements and solely for the previous month, (c) the
percentage of construction and other hard cost work that has been completed,
(d) construction and other hard costs spent through the end of the previous
month, both from commencement of the Extension Term Tenant Improvements and
solely for the previous month, and (e) the date of substantial completion of the
Extension Term Tenant Improvements.

 

7.                                      Miscellaneous.

 

7.1.                            Incorporation of Lease Provisions.  Sections
45.3, 45.4, 45.6, 45.7, 45.8, 45.10-45.18 of the Lease are incorporated into
this Work Letter by reference, and shall apply to this Work Letter in the same
way that they apply to the Lease.

 

7.2.                            General.  Except as otherwise set forth in the
Lease or this Work Letter, this Work Letter shall not apply to improvements
performed in any additional premises added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise; or to any

 

--------------------------------------------------------------------------------


 

portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the original Term (as extended by the Extension Term),
whether by any options under the Lease or otherwise, unless the Lease or any
amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ William Kane

 

Name:

William Kane

 

Title:

Senior Vice President, Boston Market Lead

 

 

 

 

 

 

 

TENANT:

 

 

 

MOMENTA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Richard Shea

 

Name:

Richard Shea

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

TENANT WORK INSURANCE SCHEDULE

 

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

 

1.                                      Claims under workers’ compensation,
disability benefit and other similar employee benefit acts which are applicable
to the Tenant Work to be performed.

 

2.                                      Claims for damages because of bodily
injury, occupational sickness or disease, or death of employees under any
applicable employer’s liability law.

 

3.                                      Claims for damages because of bodily
injury, or death of any person other than Tenant’s or any Tenant contractors’
employees.

 

4.                                      Claims for damages insured by usual
personal injury liability coverage which are sustained (a) by any person as a
result of an offense directly or indirectly related to the employment of such
person by Tenant or any Tenant contractors or (b) by any other person.

 

5.                                      Claims for damages, other than to the
Tenant Work itself, because of injury to or destruction of tangible property,
including loss of use therefrom.

 

6.                                      Claims for damages because of bodily
injury or death of any person or property damage arising out of the ownership,
maintenance or use of any motor vehicle.

 

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

 

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.

Commercial General Liability:
Bodily Injury and Property Damage

 

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

 

--------------------------------------------------------------------------------


 

b.

Commercial Automobile Liability:
Bodily Injury and Property Damage

 

$1,000,000 per accident

 

 

 

 

c.

Employer’s Liability:
Each Accident
Disease — Policy Limit
Disease — Each Employee

 

$500,000
$500,000
$500,000

 

 

 

 

d.

Umbrella Liability:
Bodily Injury and Property Damage

 

Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $5,000,000 per occurrence / aggregate.

 

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord.  The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord. 
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal.  Coverage for completed operations must
be maintained for the lesser of ten (10) years and the applicable statue of
repose following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord.  The minimum A.M. Best’s rating of each
insurer shall be A- VII.  Landlord and its mortgagees shall be named as an
additional insureds under Tenant contractors’ Commercial General Liability,
Commercial Automobile Liability and Umbrella Liability Insurance policies as
respects liability arising from work or operations performed, or ownership,
maintenance or use of autos, by or on behalf of such contractors.  Each
contractor and its insurers shall provide waivers of subrogation with respect to
any claims covered or that should have been covered by valid and collectible
insurance, including any deductibles or self-insurance maintained thereunder.

 

If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance.  Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such
damages.  Coverage shall apply to both sudden and non-sudden pollution
conditions including the discharge, dispersal, release or escape of smoke,
vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste
materials or other irritants, contaminants or pollutants into or upon land, the
atmosphere or any watercourse or body of water.  Claims-made coverage is
permitted, provided the policy retroactive date is continuously maintained prior
to the Extension Term Commencement Date, and coverage is continuously maintained
during all periods in which Tenant occupies the Premises.  Coverage shall be
maintained with limits of not less than $1,000,000 per incident with

 

--------------------------------------------------------------------------------


 

a $2,000,000 policy aggregate.

 

--------------------------------------------------------------------------------